DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 46 is objected to because of the following informalities:  Claim 46 recites “which index represents a degree of synchronization between the inspiration efforts of the patient and the inspiration specification of the respirator”. As presented this is an incomplete task requiring a user to determine which index is representative of this degree. It appears that this is another grammatical issue and should actually recite “where the index represents a degree of synchronization…” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Unit which is configured to compare a respiratory gas stroke (first recited in claim 46): control unit 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 58-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites that “the esophageal catheter determines the functional positive end expiratory pressure”. It is unclear how a catheter can determine a pressure; a standard catheter is not a processing device, and the catheter as claimed contains only a balloon. It appears that this task might be performed by some other component within the system; clarification is required.
Claims 58 and 59 recite that the degree of synchronization is determined by comparing inspiration efforts which are derived from an esophageal pressure curve to a number of specified inspirations per time unit; per claim 46 the synchronization is merely represented by an index, not actively found, and the index is merely inferred by comparison of specified pressure/volume/flow to a breathing effort, not a specified number of breaths or inspiration efforts. It is unclear if this is an attempt to alter or add  additional parameter to some sort of calculation/inference/derivation, or a different determination of something related to synchronization, or what is being found by each calculation/inference/derivation. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 58-63 cannot be further treated on the merits without clarification of this issue.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 46-50, 53-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulqueeny (US 2012/0037159).
Regarding claim 46, Mulqueeny discloses a system for recording breathing efforts of a patient, wherein the system comprises a pressure determination device for determining a pressure at a point in time of a breathing effort of the patient (paragraph [0015]; figure 3), the pressure determination device being designed as an esophageal catheter comprising a single gas-filled balloon (paragraph [0097]), the system further comprising a respirator which comprises a pressure inlet nozzle for the esophageal catheter and a pressure sensor (paragraph [0009], [0047]), wherein a breathing effort of the patient is recorded via the gas-filled balloon of the esophageal catheter (paragraphs [0097], [0134]-[0139]), wherein the system further comprises a unit configured to compare a respiratory gas stroke in the form of respiratory pressure, respiratory volume, or respiratory flow which is chronologically specified by the respirator with the breathing effort of the patient to determine a synchronicity (paragraphs [0142]-[0143]), and wherein an index of failed triggers is inferred from the comparison, where the index represents a degree of synchronization between the inspiration efforts of the patient and the inspiration specification of the respirator (paragraphs [0142]-[0143], [0162]-[01653], [0272]).  

Regarding claim 47, Mulqueeny further discloses that the unit generates a control signal for the respirator to specify a changed inhalation time and/or a changed positive end-expiratory pressure (PEEP) and/or a changed trigger sensitivity if failed triggers are recognized (paragraphs [0287], [0294], [0295]).  
Regarding claims 48 and 49, Mulqueeny further discloses that the system determines the functional positive end-expiratory pressure, referred to as intrinsic PEEP (PEEPi), and, if the PEEPi exceeds or falls below a threshold value, the unit generates a control signal for the respirator to specify a changed respiratory gas volume or a changed exhalation time (paragraphs [0074]-[0079], [0097], [0260]-[0268]).  
Regarding claim 50, Mulqueeny further discloses that the sensor of the respirator determines the esophageal pressure, which is recorded via the gas-filled balloon of the esophageal catheter (paragraphs [0097], [0134]-[0139]).  
Regarding claim 53, Mulqueeny further discloses that a breathing effort of the patient is compared to at least one stored threshold value and corresponds to a trigger if the breathing effort exceeds the threshold value (paragraph [0294]).  
Regarding claim 54, Mulqueeny further discloses that the point in time is a beginning of an expiration or a beginning of an inspiration of the patient (figure 3).  
Regarding claim 55, Mulqueeny further discloses that the pressure determination device determines the esophageal pressure continuously (figure 3).  
Regarding claim 56, Mulqueeny further discloses that the system further comprises a unit which specifies the respiratory gas pressure provided by the respirator based on a determined esophageal pressure or a determined transpulmonary pressure (paragraph [0258]).  
Regarding claim 57, Mulqueeny further discloses that if the esophageal pressure exceeds or falls below a threshold value, the unit generates a control signal for the respirator to specify an inspiratory or expiratory respiratory gas pressure (paragraphs [0097], [0260]-[0268]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueeny in view of Sinderby (US 2010/0228142).
Mulqueeny does not disclose determining a transpulmonary pressure by the respirator based on the respiration pressure specified by the respirator and the esophageal pressure determined by the sensor. Sinderby teaches a system for recording a patient’s breathing efforts which includes determining a transpulmonary pressure based on a respiration pressure specified by a respirator and an esophageal pressure (paragraph [0037], [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Mulqueeny and determined the transpulmonary pressure based on the respiration pressure specified by the respirator and the esophageal pressure determined by the sensor, as taught by Sinderby, in order to avoid overinflation of the lungs.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueeny in view of Pintel (US 2015/0173634).
Mulqueeny does not disclose determinization of a transpulmonary pressure being performed at an end of an exhalation (TPP ex) and/or at an end of an inhalation (TPP in) by a specific measuring procedure in which the respirator prevents a respiratory gas transportation to or from the patient.  Pintel teaches a system for recording a patient’s breathing efforts which includes delivery of gas via a respirator and a determination of transpulmonary pressure which is performed at an end of an exhalation (TPP ex) and/or at an end of an inhalation (TPP in) by a specific measuring procedure in which the respirator prevents a respiratory gas transportation to or from the patient (figure 2; paragraphs [0083]-[0092]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Mulqueeny and used it to determine transpulmonary pressure at an end of an exhalation (TPP ex) and/or at an end of an inhalation (TPP in) by a specific measuring procedure in which the respirator prevents a respiratory gas transportation to or from the patient, as taught by Pintel, in order to avoid overinflation of the lungs.

Claims 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulqueeny in view of Gobel (US 2018/0333552).
Mulqueeny does not explicitly disclose the system comprising a unit for recording an optimum filling volume of the balloon, the unit determining the filling volume which makes up the greatest pulse pressure variation of the balloon in one breath of the patient. Gobel teaches a similar system including an esophageal catheter and balloon used to measure pressures (figure 1), where the system also includes a unit for finding and recording an optimum filling volume for the balloon which would allow for finding the greatest pulse pressure variation in one breath (paragraph [0108]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Mulqueeny and included a unit for recording an optimum filling volume of the balloon, as taught by Gobel, in order to allow observation of pulse pressure variations during breathing. The Examiner notes that any which volume results in the greatest variation is inherently also the smallest volume for doing so, as any other volume would not result in achieving the greatest variation.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
Regarding Mulqueeny, Applicant argues only that Mulqueeny does not disclose a single balloon because also Mulqueeny discloses an additional balloon as part of the device. The Examiner notes that the claimed invention is not limited to having only one balloon, and merely requires that a single balloon be part of the device. No part of the claim limitations preclude the device from also having more balloons in addition to that single balloon.

Conclusion
The Examiner notes that, though no art could be applied against claims 58-63 in their present form, they are not allowable and the question of prior art will be revisited upon resolution of their other issues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791